Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “a holder detachably connected to a connector of a camera head to which an endoscope is detachably connected; and a power supplier configured to supply power to a battery of the camera head held by the holder,” in lines 1-6. As recited, the endoscope and camera head are connected to the holder, which indicates that camera head and 
Applicant is advised to use the linking phrase “configured to” to overcome above issue.
For example, “a holder detachably connected to a connector of a camera head” can be recited as “a holder configured to be detachably connected to a connector of a camera head.”
In regards to claim 4, the claim recites “wherein the power supplier is a coil”. There could be additional elements associated with the power supply. This should be recited as “wherein the power supplier comprises a coil”. Appropriate correction is required.
In regards to claim 5, the claim recites “wherein a plurality of the holders are provided.” The relation of the plurality of holders recited in claim 5 with the holder recited in claim 1 and their relation with the other elements of the claim are unclear. Appropriate correction is required.
In regards to claim 6, the claim recites “the main body including an air-tight or water-tight inner portion, the main body being provided with the holder and the power supplier.  Does applicant mean the entire main body is water tight or a portion of main body is water tight? Appropriate explanation is required.
In regards to claim 7, the claim recites “a wired power cable, wherein an end portion of the wired power cable opposite to an end portion connected to the charging device includes a connector detachable from the connector of the camera head,” in lines 3-7.  “A connector detachable from the connector of the camera head” can be any connector without having a proper connecting end. Based on FIG. 5, the connector is a power supply cable to the camera head and appears that the cable is configured to be connected to the camera head for power supply with a connecting end. Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102 as being anticipated by Takayama (JP 2005348941). 
In regards to claim 1, Takayama discloses a charging device (Power transmission (charging) unit 62; Para [0012]; FIG. 1) comprising: 
a holder (storage chamber 5; tray body 2; para [0011]) detachably connected to a connector of a camera head (TV camera 6; FIG. 1) to which an endoscope (endoscope 30; FIG. 2) is detachably connected (camera 6 is detachably connected to the endoscope 30.  Camera 6 is stored and connected in chamber 5 for charging and is removed and is thus detachably connected. Camera 6 is connected to the endoscope. FIGS. 1-2; para [0025], [0011], [0019]); and 
a power supplier (Power transmission (charging) unit 62. FIG. 1) configured to supply power to a battery (rechargeable batteries 45 of the battery-type TV camera 6; Para [0023]) of the camera head held by the holder (A power transmission (charging) unit 62 remotely charges the battery 45 of camera 6. FIGS. 1, 3,5; Para [0012]).  
In regards to claim 2, Takayama discloses the charging device according to claim 1, wherein the power supplier is configured to supply power supply wirelessly to the camera head (A power transmission (charging) unit 62 for remotely charging the battery 45 of the battery-type TV camera 6. Para [0012]).  

In regards to claim 3, Takayama discloses the charging device according to claim 1, wherein the power supplier is disposed near the holder (Power transmission (charging) unit 62 is disposed near the chamber 5; FIG. 1).  
In regards to claim 4, Takayama discloses the charging device according to claim 1, wherein the power supplier is a coil (First power transmission coil 63 and the second power transmission coil 64 are arranged inside the power supplier 62. Para [0020]) and disposed in the holder (Power transmission (charging) unit 62 is disposed in the tray body 2. FIG. 5; Para [0019]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Yang (US 20120235641).
In regards to claim 5, Takayama discloses the charging device according to claim 1, however, does not positively disclose wherein a plurality of the holders are provided.  
Analogous art Yang is directed to an integrated battery charger (abstract) and teaches plurality of battery holders for charging (FIG. 1; battery charger 10; para [0053]).Yang further teaches that such charger can provide separate charging of the rechargeable battery (abstract).

In regards to claim 7, Takayama discloses the charging device according to claim 2, however, does not positively disclose a wired power cable, wherein an end portion of the wired power cable opposite to an end portion connected to the charging device includes a connector detachable from the connector of the camera head.
Yang teaches a wired power cable (transmission cable 61; FIG. 13), wherein an end portion of the wired power cable opposite to an end portion connected to the charging device includes a connector detachable (end portion of 61 opposite to the end portion connected to the charge 10 is a connector detachable from the connector of a camera head. Para [0092]; Fig. 13) from the connector of the camera head.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takayama to include a cable in accordance with the teaching of Yang so that such cable could be used for emergency power supply (Para [0092] of Yang).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Lam (US 20080129251).

In regards to claim 6, Takayama discloses the charging device according to claim 1, comprising a main body (body of tray 2; Fig. 1) including portions that can be  made water resistant, the main body being provided with the holder (chamber 5; FIG. 1) and the power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takayama and use a fluid resistance chassis in accordance with the teaching of Lam to make main body fluid resistant to minimize the spread of germs and bacteria through contact with portable objects in a hospital, clinical, and/or other environments (para [0043] of Lam).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. 
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795